Title: From James Madison to Edmund Randolph, 11 March 1787
From: Madison, James
To: Randolph, Edmund


My dear friend
N. York March 11th. 1787
The Governor of this State is just returned from his trip to the upper parts of it. He found every thing quiet in the place to which suspicions & reports carried him. He says also as I am told that Lincoln has restored a calm in that part of Massts. which borders on N. Y. as he had before done in the other disaffected parts. Notwithstanding these favorable accounts there is reason to apprehend that every thing is not yet right in Massts. and that the discontents are rather silenced than subdued. The measures taken by the Legislature of that state prove that such is their view of the matter. They have disfranchized a considerable proportion of the disaffected voters, have voted a military force for the purpose of maintaining the tranquility of the Commonwlth, and their Delegates in pursuance of instructions have within a few days put on the Journals of Congs. a representation including an assertion of right to federal support in case of necessity.
The appointments for the Convention are still going on. Georgia has appointed her delegates to Congs. her representatives in that body also. The Gentlemen from that State here at present are Col. Few, and Majr. Pierce formerly aid to Genl. Green. I am told just now that S. C. has appointed the two Rutledges and Majr. Butler. Col Hamilton, with a Mr. Yates and a Mr. Lansing are appointed by N. York. The two latter are supposed to lean too much towards State considerations to be good members of an Assembly which will only be useful in proportion to its superiority to partial views & interests. Massts. has also appointed. Messrs. Ghorum, Dana, King, Gerry & Strong compose her deputation. The Resolution under which they are appointed restrains them from acceding to any departure from the principle of the 5th. article of Confederation. It is conjectured that this fetter which originated with their Senate, will be knocked off. Its being introduced at all denotes a very different spirit in that quarter from what some had been led to expect. Connecticut it is now generally believed will come into the measure.

Nothing has been yet done in the principal business before Congress, and I fear the number of States will not increase so far as to be competent to it. The Negociations with Spain are carried on if they go on at all entirely behind the curtain. The business has been put into such a form that it rests wholly with Jay how far he will proceed with Guardoqui and how far he will communicate with Congress. The instructed States are hence under some embarrasment. They can not demand information of right. They are unwilling by asking it of favour to risk a refusal and they cannot resort to the present thin Congs. with any hope of success. Should Congs. become pretty full, and Pennsylvania follow N. C. Virga. & N. Jersey, in giving instructions, the case may be altered. Adieu.
Js. M.
We have just agreed that the delegates here shall in future write individually and in rotation to the Executive. You will please to consider this which I had written before the rule was fixed as a private letter, in the light of a public one so far as it may deserve communication to the Board, not however depositing it among their public papers.
